Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 1 of 16

EXHIBIT 19

UNREDACTED VERSION OF
DOCUMENT SOUGHT TO BE
SEALED
10

11

12

13

14

15

16

17

18

19

20

21

2

23

24

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 2 of 16

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018
FINJAN V. JUNIPER NETWORKS |

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
Case No.: 3:17-cv-05659-WHA
FINJAN, INC., a Delaware Corporation,
Plaintiff,
V.
JUNIPER NETWORKS, INC., a Delaware
Corporation,
Defendant.
AUDIO-VISUAL DEPOSITION OF

MICHAEL D. MITZENMACHER

** HIGHLY CONFIDENTIAL **

July 3, 2018

9:32 a.m.
Esquire Deposition Solutions
50 Federal Street, 6th Floor

Boston, Massachusetts

Kristin M. Kelley, RPR, CRR

 

 

 

BQ ESQUIRE 800.211.DEPO (3376)

DePositiow SOLUTIONS EsquireSolutions.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 3 of 16

 

 

particular in paragraph 39 I point out that
this term has been construed before with a
construction adopted by multiple courts
which I think really just clarifies what one
would generally understand to be the plain
and ordinary meaning. So I certainly kept
that in mind in this context.

Q. And that construction that you identified
was performing a hashing function on the
Downloadable together with its fetched
components to generate a Downloadable ID,
correct?

MS. HEDVAT: Objection, form.

A. Yeah. I think you might have missed a word.
I think it's with its fetched software
components, at least what I have in front of
me, but otherwise I think that's right.

Q. Okay. What does it mean to perform "a
hashing function on the Downloadable
together with its fetched software

components"?

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018
FINJAN V. JUNIPER NETWORKS 124
and ordinary meaning could benefit from
explanation and I provide particular
explanation in paragraphs 39 to 41. But in

 

 

B ESQUIRE

800.211.DEPO (3376)

DEPOSITION SQLUTIONS Esquire Solutions. com

00:

00:

00:

00:

00;

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00

00:

00:

00:

00:

00

00

39;

39;

39;

39;

39;

39;

39:

40:

AQ:

40:

AQ:

AQ:

AQ:

:40:

AQ:

40:

AQ:

AQ:

‘40;

:40:

:19

:2l

29

32

35

38

4]

48

51

£55

57

00

03

08

12

13

13

17

19

21

23

25

27

33
Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 4 of 16

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018
FINJAN V. JUNIPER NETWORKS 125

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

A. I would say in general that depends on the
context.

Q. Does "together with" require it to occur at
the same time?

A. No. I don't believe that's a specific
requirement or I didn't see any timing
requirement in the claim language.

Q. Does it -- does "together with" require it
to be the same type of hashing function?

A. I would just add to the last answer,
certainly together in time might be a way to
achieve together with. I didn't want to
suggest it wouldn't be related but it
certainly wouldn't have to be the only way,
sort of what I was thinking in that form.

Q. Just before we-move on to clarify. So, in
other words, it wouldn't have to be --
strike that.

So, in other words, the hashing of the
Downloadable and the fetched software
components wouldn't have to occur at the
game time in order for it to constitute
"together with"?

MS. HEDVAT: Objection, form.

 

 

Z ESQUIRE

800.211.DEPO (3376)

perositio sowuTians EsquireSolutions.com

00:

00

00

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00;

00

00:

00:

00:

00:

AQ;

:40

:40:

40

40:

40;

AQ:

40;

40;

41:

41;

41;

41:

41;

41;

41:

Al:

Al;

41;

‘Al;

41;

Al;

4l;

Al;

34

143

44

146

47

49

51

53

58

01

10

15

16

18

20

22

25

27

28

30

32

34

38

39
Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 5 of 16

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018
FINJAN V. JUNIPER NETWORKS 126

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

A. Right. I don't think it would have to be at
the same time but that could certainly --
yeah. I don't think that's a requirement.

I don't see a temporal requirement.

Q. Okay. And so the second portion of that
that I was asking about is whether "together
with" would require performing the same type
of hashing function on the Downloadable and
the fetched software components?

A. I think I need to you at least clarify what
you mean by saying same type of hashing
function.

Q. We talked a little earlier about MD5 or
SHA-256. Those are different types of
hashing functions, right?

MS. HEDVAT: Objection, form.

A. I would say they're different hashing
functions. I'm not exactly clear what you
mean by different types. If you just want
to say those are two different hash
functions, I agree.

Q. So does "together with" require that you use
the same hashing function on the

Downloadable and the fetched software

 

 

Z ESQUIRE

800.211.DEPO (3376)
EsquireSolutions.com

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00;

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

Al;

Al;

41;

41:

41;

Al:

Al;

42;

42:

42:

42:

42:

42:

42:

42:

42;

42:

A2:

42:

42:

42:

42:

42:

42:

40

42

45

48

50

52

55

04

07

12

15

17

17

21

23

24

25

27

30

35

37

38

4}

45
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

MICHAEL D. MITZENMACHER Highly Confidential
FINJAN V. JUNIPER NETWORKS

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 6 of 16

July 03, 2018

127

 

 

components?

A. No. I wouldn't think so. I wouldn't think

that would be a requirement. I could easily
imagine possible schemes where you might use
different subhash functions or suboperations
on various different components and combine
them in various different ways.

Q. Does the "together with" aspect require that
the hashing function for the Downloadable
and the fetched software components be
completed by the same component in the
source code?

MS. HEDVAT: Objection, form.

A. I feel like the way I've heard the question
you've gotten somewhat confused or using
terms differently. You know, so there's a
hashing function that's performed on the
Downloadable together with its fetched
components. There might be suboperations
that are used in constructing or performing
that hashing function.

So, for instance, when you say does it
require using the same hashing function on

the components, it definitely needs to be

 

 

Z ESQUIRE

800.211.DEPO (3376)
EsquireSolutions.com

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00

00:

00:

00:

00:

00:

00

00:

00:

00:

00:

00:

00:

42:

42:

42:

42:

42:

43:

43;

43;

43

43;

43

743:

43:

43

43:

43

43;

743

43;

43

43;

43:

43;

44;

48

48

53

56

58

04

07

09

213

17

:21

24

25

126

37

:40

43

245

48

ail.

55

57

59

03
Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 7 of 16

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018
FINJAN V. JUNIPER NETWORKS 128

10

11

12

13

14

15

16

17

18

19

20

21

ee

23

24

 

 

understood that there's sort of a global
hashing function that's acting on the
collection. Those may use suboperations or
subcomponents which may involve hashing on
the individual components, and so that was
the sense in which I was saying you could --
when you were saying can they use different
types of hash functions or I would say
different hash functions, certainly as
subpieces of the global hash calculation you
might do different things at different parts
or different components.

Q. How would you be able to tell whether it's
subparts of a global hashing function versus
separate hashing functions?

A. Again by the code itself or how they're
collected together.

QO. So would it have to be in the same

directory?
A. Would what have to be in the same directory?
Q. So I asked how you would tell if it was

subhashing functions or two separate hashing
functions and you said by looking at the

code. So what would you look for in the

 

 

@ ESQUIRE

800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

00:

00:

00:

00:

00:

00:

00:

00:

00;

00:

00:

00;

00:

00:

00

00:

00:

00:

00

00:

00:

00:

00:

00:

44;

44;

44;

44

44;

44

AA;

44;

44;

44;

44;

44;

44;

44;

:44;

44;

44;

44;

144;

44:

45;

45;

45;

45;

06

08

10

:16

18

:21

26

28

30

33

36

40

42

44

46

48

53

53

56

57

02

05

08

10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 8 of 16

 

 

functionality versus two separate ones?
MS. HEDVAT: Objection, form.

A. That would depend on the context, but one
thing I might look for is are the hashes
again one thing we brought in was are they
hashed over a certain time period. Another
thing I would look at is are they hashed and
combined into a collection of some form.

Q. Could you have two separate hash functions
that are later combined?

A. I think that would fit into what I was
discussing. You'd be hashing together with.
Yes. You might for various reasons not have
them be hashed at the same point in time.
That could be more effective or more
efficient depending on when and where the
fetch components were coming into the
system, for instance. So it could certainly
have the hashing done at different points in
time or locations in the code, I guess I
would say for efficiency and effectiveness
reasons, and then combine them into a single

hash of a Downloadable together with the

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018
FINJAN V. JUNIPER NETWORKS 129
code to see if it was a subhashing

 

 

B ESQUIRE

800.211.DEPO (3376)

DEPOsitiON SOLUTIONS EsquireSolutions.com

00:

00:

00:

00:

00;

00:

00:

00:

00

00:

00:

00:

00:

00:

00:

00:

00;

00:

00:

00:

00:

00:

00:

00;

45;

45:

45;

45:

45;

45;

45;

45:

145:

45:

45:

A5;

AS;

45;

46:

46;

46:

46:

46:

46:

46:

46:

46:

46:

12

15

19

19

23

27

30

32

36

39

42

47

50

57

00

03

05

09

13

16

19

23

28

31
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 9 of 16

 

 

components using different portions of the
code, as long as you combine them together,
then that would satisfy the "together with"
aspect of the claim construction?

MS. HEDVAT: Objection, form.

A. I would think that could be one way of

Satisfying it and, again, I think that has
to be with the understanding that you're
doing the sort of suboperations or what I
might call subhashing functions in the
course of creating the larger global ID,
Downloadable ID.

Q. Is it your understanding that the
Downloadable ID can consist of more than one
hash value?

A. So I sort of want to -- well, yes, and let
me clarify with two different explanations
depending on the interpretation of your
question.

So a Downloadable ID has to include a

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018
FINJAN V. JUNIPER NETWORKS 130
fetch components.
Q. It's your understanding even if you did
separate hashing functions on the
Downloadable and the fetched software

 

 

BZ ESQUIRE

800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions. com

00:

00:

00:

00:

00:

00:

00:

00:

00:

00

00:

00:

00:

00:

00

00:

00:

00:

00:

00:

00:

00:

00:

00;

46:

46:

46:

AG:

46:

AG:

46:

46:

46:

:46:

46;

Al:

47:

Al;

:47;

47;

Ay:

47};

47;

4’:

47;

4’;

47:

4:

33

34

37

39

43

45

49

53

54

55

58

01

03

08

10

15

24

26

28

28

45

49

50

51
10

11

12

13

14

15

16

17

18

19

20

21

Qe

23

24

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 10 of 16

MICHAEL D. MITZENMACHER Highly Confidential
FINJAN V. JUNIPER NETWORKS

July 03, 2018
131

 

 

hash. It's supposed to be generated by
hashing -- or what's the exact word
something you perform a hashing function on
the Downloadable and the fetch software
components to generate a Downloadable ID? I
think the patent specifically states that
the Downloadable ID might contain other
information. It might consist of more than
just a hash so certainly you might have --
as long as you have a hashing function on
the Downloadable on the hashing components
to generate a Downloadable ID, you might
have additional stuff which might include
additional values formed by hashing or
elsewhere.

Alternatively, the other way, again,
the way I've been trying to be clear and
explain it to you, you may have a single
value which consists of a collection of
subvalues or results of subcomputations that
are combined. That is one of the ways of
generating a hash value. So to the extent
that I understand your question is saying

can a single hash value arise from computing

 

 

@ ESQUIRE

800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00

00:

00:

00

00:

00:

00;

00:

00:

00:

00

00:

00:

00:

47;

48:

48:

48:

48:

48;

48:

48:

48:

48:

48;

48;

48;

148:

48;

48:

48:

48:

Ag;

48;

149:

49;

49;

49;

59

01

05

08

11

16

18

21

23

29

31

34

37

38

4]

45

49

51

53

56

01

04

06

10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 11 of 16

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018
FINJAN V. JUNIPER NETWORKS 132

 

 

multiple like subhash functions or
subcomputations that are later made into a
hash, I would say yes. And, in fact, I
think I've given one or more examples of how
I know that's done in the art in my report.
Okay. So just to make sure I understand, is
it your understanding that a system that
computed two different what you're calling
subhash values and put them together to
collectively identify the Downloadable and
the fetched software components would meet
the "together with" limitation?

MS. HEDVAT: Objection, form.
So I would say as always when looking for
infringement I would want to look fora
specific implementation, but I believe at
that level that would be certainly
potentially one possible way of infringing.
Taking a look at the infringement section
for Element 1(c) of your declaration which
begins on page 29 at paragraph 83, did you
identify any source code in your declaration
that performs a hashing function?

MS. HEDVAT: Objection, form.

 

 

ZB ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

00:

00:

00:

00

00:

00

00:

00;

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

49;

49:

49;

749;

49;

749;

49:

49;

49:

49

AQ;

49;

49:

49;

50;

50:

50:

50:

50:

50

50:

50:

51:

51:

14
16
20
23
26
32°
38
40

43

746

50

53

56

57

06

08

11

12

15

:42

48

58

00

06
PB W NY HF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 12 of 16

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018
FINJAN V. JUNIPER NETWORKS 221

 

Reference No.: 2395311
Case: FINJAN V. JUNIPER NETWORKS
DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury that
I have read the entire transcript of my Depo-
sition taken in the captioned matter or the
same has been read to me, and the same is
true and accurate, save and except for
changes and/or corrections, if any, as indi-
cated by me on the DEPOSITION ERRATA SHEET
hereof, with the understanding that I offer

these changes as if still under oath,
ee

Michael D. Mitzenmacher

 

NOTARIZATION OF CHANGES
(If Required)

Subscribed and sworn to on the day of

, 20 before me,

 

(Notary Sign)

 

(Print Name) Notary Public,

in and for the State of Hassachuse FES

BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions. com

 

 

 

 
mo PP WwW NY

wy MN NM BP POR PB BP RP BR Pe
NN S&S © ®N DU B® wWwN RO © 2 NY

mB NO
s WwW

25

 

MICHAEL D. MITZENMACHER Highly Confidential
EINJAN V. JUNIPER NETWORKS

Reference No.: 2395311

Case: FINJAN V. JUNIPER NETWORKS

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 13 of 16

July 03, 2018
222

 

 

 

 

 

 

 

 

 

 

 

 

Page No. ° Line No. 24 Change to:
"convenience" to "convenient"

Reason for change: typographical
Page No. 19 ine No. 16 Change to:
Yof" to "or"

Reason for change: typographical

page No. 23 Line No._3 Change to:
"they're" to "there are"

Reason for change: typographical
Page No. 40 Line No. 14 Change to:
tthe fetch" to "fetch"

Reason for change: typographical

Page No. 40 Sine No. 16 Change to:
"tempo" to "temporal"

Reason for change: typographical

Page No. = Line No. 19 Change to:
Yto restoring" to "to storing"

Reason for change: typographical

Page No. 56 Line No. 21 Change to:

Ngites" to "cites"

Reason for change: typographical

SIGNATURE : Mn WAtre

Michael D. Mitzenmacher

B ESQUIRE

DATE: 7/20/14

 

|

800.211.DEPO (3376)
EsquireSolutions.com
ony nan un F W ND

10
11
12
13
14
15
16
17
18
19
20
a1
22
23
24

25

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 14 of 16

MICHAEL D. MITZENMACHER Highly Confidential
FINJAN V. JUNIPER NETWORKS

July 03, 2018
223

 

Reference No.: 2395311
Case: FINJAN V. JUNIPER NETWORKS

Page No. 58 _Line No. + Change
"Nan executable file" to "a text file"
Reason for change: typographical
Page No. 58 Line No. 8 Change
"wrote" to "was written"

Reason for change: typographical
Page No. 58 Line No. il Change
"gealing which" to "C language"

Reason for change: typographical

to:

to:

to:

 

Page No. 58 Line No. 13 Change
"files contain" to "files can contain"
Reason for change: typographical
Page No. 61 Line No. 5 Change
"original" to "additional"

Reason for change: typographical
Page No. 62 Line No. 11 Change
"typically" to "particularly"
Reason for change: typographical
Page No. 67 Line No, 21 Change
"such ag JSON" to "such as gzip"

Reason for change: typographical

to:

to:

to:

to:

 

Cc
SIGNATURE: ALL 1,

Michael D. Mitzenmacher

 

DATE:

T/20/1¥

 

 

B® ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
ony vn oO FF W DN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 15 of 16

MICHAEL D. MITZENMACHER Highly Confidential July 03, 201
222

FINJAN V. JUNIPER NETWORKS

8

 

Reference No.: 2395311
Case: FINJAN V. JUNIPER NETWORKS

Page No. 83 Line No. 13 Change to:
'varying" to "variant"

Reason for change: typographical

Page No. 112. Line No. 8 Change to:
"context" to "content"

Reason for change: typographical

Page No. 129 Line No. 18 Change to:

 

“fetch components" to "fetched components"

 

Reason for change: typographical

 

Page No. 130 Line No. 1 Change to:

 

"fetch components." to "fetched components."

Reason for change: typographical

 

Page No. 141 Line No. 20 Change to:

"fetch components." to "fetched components."

 

Reason for change: _ typographical

Page No. 147 Line No._9 Change to:

"drop files" to "dropped files"

Reason for change: typographical

Page No.154 Line No.? Change to: "I'd say in different
context." to "I'd say it's different in different context."

Reason for change: typographical

SIGNATURE: Lye — DATE: ~7/ Zo/

Michael D. Mitzenmacher

 

 

 

ZB ESQUIRE 800.211.DEPO (3376)

pEpasition socutjons EsquireSolutions.com
oOo a1 DH WH FF W DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-05659-WHA Document 500-7 Filed 05/30/19 Page 16 of 16

MICHAEL D. MITZENMACHER Highly Confidential July 03, 2018

FINJAN V. JUNIPER NETWORKS

223

 

Reference No.: 2395311
Case: FINJAN V. JUNIPER NETWORKS

Page No. 199 Line No.15 Change to:
"profile basis" to "per file basis"

Reason for change: typographical

Page No.179 Line No. 17 Change to:
"£unction is" to "function that is"

Reason for change: typographical

Page No. 186 Line No. 6 Change to:

"the junior products" to "the Juniper products"
Reason for change: typographical

199° Line No. 7 Change to:

Page No.
"fetch components" to "fetched components"
Reason for change: typographical

Page No. 205 Line No. 6 Change to:

Yare a standard" to "and a standard"

 

Reason for change: typographical

Page No. 205 Line No. _7 Change to:
"funetions. Can be by" to "functions, can be by"
Reason for change: typographical

Page No. 215 Line No. 17 Change to:

"made an argument." to "made in my argument."

 

Reason for change: typographical

SIGNATURE: yp GOP. DATE: 7/ to7 ly

Michael D. Mitzenmacher

 

 

 

B ESQUIRE 800.211.DEPO (3376)

oFrosition soLuTions EsquireSolutions.com
